Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 4/12/2021. 
The allowed claims are 1-19.
Claim 20 is cancelled.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2010/0045105 to Bovio and US 2009/0289502 to Batarseh.  Bovio teaches a transport refrigeration unit (TRU) direct current (DC) architecture, comprising: a communications bus (108, Fig. 1, par. 21); a DC power bus (abstract) (400-650 volt DC, 12-24 volt DC, see the lower right of Fig. 2); second voltage control unit (VCUs) (106, 205, Fig, 2) comprising a DC/DC converter (205, Fig, 2) coupled to the DC power bus ("HVDC”) and a local controller (106) coupled to the communications bus (CAN Bus) and to the DC/ DC converter (205) (Fig. 2); an energy storage unit (battery 107, Fig. 2, par. 21), a DC powered load (fan 105, par. 20, or compressor 103, par. 18, Fig. 1) configured to receive from the DC power bus a quantity of DC power via the DC/DC converter of the second VCU in accordance with control exerted thereon by the local controller of the second VCU (Fig. 2).

However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Bovio, with a single power source on a single channel, to include the multiple power sources on multiple balanced channels as taught by Bataresh.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763